             Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 1 of 18



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND



SAQIB ALI                                                 Case No.
Montgomery County, Maryland
                                                          COMPLAINT AND JURY DEMAND
                 Plaintiff,

        v.

LAWRENCE HOGAN, in his official capacity
as Governor of Maryland,
100 State Circle
Annapolis, MD 21401

BRIAN FROSH, in his official capacity as
Attorney General of Maryland,
200 St. Paul Place
Baltimore, MD 21202

                 Defendants.


        Plaintiff Syed Saqib Ali by and through his undersigned counsel, CAIR LEGAL DEFENSE

FUND (“CAIR”), files this Complaint against Governor Lawrence Hogan and Brian Frosh

(collectively “Defendants”).      The Complaint alleges violations of the First and Fourteenth

Amendments to the United States Constitution pursuant to 42 U.S.C. § 1983.

                                          INTRODUCTION

        1.       The First Amendment protects the rights of all speakers to advocate for all viewpoints

on issues of public concern. “If there is any fixed star in our constitutional constellation, it is that no

official, high or petty, can prescribe what shall be orthodox in politics, nationalism, religion, or other

matters of opinion or force citizens to confess by word or act their faith therein.” West Virginia State

Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943).




                                                      1
             Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 2 of 18



        2.       The conflict between Israel and Palestine is a longstanding issue of considerable public

concern, both in the United States and internationally, to which politicians, professionals, and the press

dedicate considerable energy and resources.

        3.       In 2017, the Governor of Maryland chose to categorically take Israel’s side in this

international conflict by issuing Executive Order 01.01.2017.25 (Exhibit A). This Executive Order

bars all Maryland executive agencies from executing contracts with those who boycott Israel or

companies with ties to the occupied territories.        The Executive Order even prevents those who

participate in such boycotts from applying for state contracts.

        4.       Saqib Ali is a computer software engineer who wishes to submit bids for government

software project contracts but is barred from doing so due to the presence of mandatory “No Boycott

of Israel” clauses. Saqib Ali engages in and supports boycotts of businesses and organizations that

contribute to the oppression of Palestinians.

        5.       Maryland’s ban on contracting with anyone who participates in such boycotts

constitutes viewpoint discrimination that chills constitutionally-protected political advocacy in support

of Palestine.    This Court should invalidate Executive Order 01.01.2017.25 et. seq. and enjoin

enforcement of mandatory “No Boycott of Israel” clauses in Maryland bids and contracts, pursuant

to the First Amendment.

                                                PARTIES

        6.       Plaintiff Syed Saqib Ali (“Saqib Ali”) is a U.S. citizen and a software engineer who

earned both a bachelor’s and a master’s degree in Computer Science from the University of Maryland.

Over the last 20 years, Saqib Ali has worked for private companies in the web development,

telecommunications, defense contracting, and video game industries. Saqib Ali was elected to and

served as a member of the Maryland House of Delegates from 2007 – 2011. Saqib Ali lives and works

in Montgomery County, Maryland.

                                                    2
             Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 3 of 18



        7.       Defendant Lawrence Hogan is the Governor of Maryland, with state offices located

at 100 State Circle, Annapolis, MD 21401. Defendant Hogan is sued in his official capacity, only.

        8.       Defendant Brian Frosh is the Attorney General of Maryland. The Attorney General’s

principal office is located at 200 St. Paul Place, Baltimore, MD 21202. The Attorney General is the

chief legal officer of the State of Maryland, with responsibility for supervising and directing the legal

business of the State of Maryland and its executive agencies. The Attorney General is also responsible

for enforcing and defending the constitutionality of Maryland law. The Attorney General is sued in

his official capacity, only.

                                    JURISDICTION & VENUE

        9.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this action

arises under federal law, namely the First and Fourteenth Amendments to the U.S. Constitution, and

42 U.S.C. § 1983.

        10.      Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

        11.      This Court has personal jurisdiction over the Defendants because they reside in this

District.

        12.      A substantial part of the events or omissions giving rise to the claims alleged in this

Complaint occurred in this District. Venue therefore lies in the United States District Court for the

District of Maryland pursuant to 28 U.S.C. § 1391(b)(2).

                                    FACTUAL BACKGROUND

        The Israel – Palestine Conflict is a Fraught Issue of International Importance

        13.      The relationship between Israel and Palestine is a significant international political

conflict. One of the core disputes within that conflict concerns Israel’s continuing authority over and

settlement of various occupied territories.




                                                   3
          Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 4 of 18



        14.     On December 23, 2016, the United Nations Security Council, without opposition,

adopted Resolution 2334. The Resolution condemned Israeli settlements in the Occupied Palestinian

Territories, and reaffirmed that continuing settlements “constitute[e] a flagrant violation under

international law and a major obstacle to the achievement of the two-State solution and a just, lasting

and comprehensive peace.” The Resolution additionally condemned Israeli violence and human rights

abuses against Palestinians.

        15.     A robust international movement seeks to impose economic pressure on Israel to

substantially alter the country’s practices and policies regarding Palestinians. Calling itself “Boycott,

Divestment, and Sanctions” or “BDS,” the movement seeks the peaceful end of Israeli discrimination

against and maltreatment of Palestinians. The BDS movement specifically encourages economic

divestment from institutions that are not in compliance with established international law related to

the Israeli occupation of Palestine.

        16.     The United States has historically discouraged Israeli settlements as “inconsistent with

international law.” Overall, however, U.S. policy strongly supports Israel, and the U.S. and Israel enjoy

close political and economic relationships. These friendly relations have tended to soften or mute the

United States’ criticism of Israeli settlements. The United States abstained from Resolution 2334 due

to its political support of Israel, and previously vetoed a similar U.N. Resolution in February 2011.

        17.     The merits of all perspectives in the Israel-Palestinian conflict and the U.S.’s respective

political positions are robustly and publicly debated by leading politicians, academics, universities, non-

profit organizations, businesses, and media organizations in the United States and around the world.

  Maryland Governor Issues an Anti-Boycott, Divestment, and Sanctions Executive Order

        18.     Because the prevailing political sentiment in the United States favors Israel, many U.S.

states, private organizations, and public officials view the Palestinian-led Boycott, Divestment, and




                                                    4
            Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 5 of 18



Sanctions movement as a threat to Israel. Just last week, on January 4, 2019, the United States Senate

introduced S.B. 1: “The Combating BDS Act of 2019.”

          19.   This political climate has, in recent years, prompted local and state legislatures to

consider more than a hundred bills and resolutions aimed at hindering the Boycott, Divestment, and

Sanctions movement. At least twenty-five states have implemented “anti-BDS” requirements, either

through legislation or executive orders.

          20.   Maryland is one state to have crafted measures opposed to the Boycott, Divestment,

and Sanctions movement.

          21.   Between 2014 and 2017, the Maryland legislature proposed but failed to pass several

anti-BDS bills. As a result, Maryland Governor Hogan issued Executive Order 01.01.2017.25 on

October 23, 2017. The Executive Order requires applicants who submit bids for government

contracts, or who enter into government contracts, to certify that they do not and will not boycott

Israel.

          22.   Governor Hogan, in signing Executive Order 01.01.2017.25, declared that “The

shameful BDS movement seeks to undercut those rights and freedoms, using economic discrimination

and fear, by boycotting Israeli companies and prohibiting them from doing business in the United

States.” In a press release, the Governor’s Office said that “The executive order further strengthens

Maryland’s opposition to the Boycott, Divestment, and Sanctions (BDS) movement, a discriminatory

campaign designed to undermine global trade with Israel.”1

          23.   Maryland law now prohibits all executive agencies from receiving bids from or

contracting with any counterparty that boycotts Israel.



    1
     Governor Larry Hogan Signs Executive Order Strengthening Maryland’s Opposition to BDS Movement
Against Israel, Office of Governor Larry Hogan (October 23, 2017), available at
https://governor.maryland.gov/2017/10/23/governor-larry-hogan-signs-executive-order-
strengthening-marylands-opposition-to-bds-movement-against-israel/.
                                                   5
          Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 6 of 18



        24.     Specifically, Executive Order 01.01.2017.25(B) provides:

                        “Executive agencies may not execute a procurement contract with a business
                        entity unless it certifies, in writing when the bid is submitted or the contract is
                        renewed, that:

                            1. it is not engaging in a boycott of Israel; and

                            2. it will, for the duration of its contractual obligations, refrain from a
                               boycott of Israel.”

        25.     The Executive Order defines “Boycott of Israel” to include “the termination of or

refusal to transact business activities, or other actions intended to limit commercial relations, with a

person or entity because of its Israeli national origin, or residence or incorporation in Israel and its

territories.” Executive Order 01.01.2017.25(A)(1).

        26.     The Executive Order defines “business entity” to include “any receiver, trustee,

guardian, representative, fiduciary, partnership, firm, association, corporation, sole proprietorship, or

company, including any bank, credit union, broker, developer, consultant, contractor, supplier, or

vendor, individually or in any combination, that has submitted a bid or proposal for, has been selected

to engage in, or is engaged in providing goods or services to the State.                Executive Order

01.01.2017.25(A)(2).

        27.     To comply with the Executive Order’s mandate, executive agencies and public entities

promulgating government contracts and requests for bid proposals have started including mandatory

“No Boycott of Israel” language in their boilerplate terms.

        28.     Pursuant to Executive Order 01.01.2017.25(A)(2), Maryland executive agencies’

solicitation and invitation for bids documents now contain this paragraph, “Prohibiting

Discriminatory Boycotts of Israel.”

        In preparing its bid/proposal on this project, the Bidder/Offeror has considered all
        bid/proposals submitted from qualified, potential subcontractors and suppliers, and has not,
        in the solicitation, selection, or commercial treatment of any subcontractor, vendor, or
        supplier, refused to transact or terminated business activities, or taken other actions intended
        to limit commercial relations, with a person or entity on the basis of Israeli national origin, or

                                                    6
          Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 7 of 18



        residence or incorporation in Israel and its territories. The Bidder/Offeror also has not
        retaliated against any person or other entity for reporting such refusal, termination, or
        commercially limiting actions. Without limiting any other provision of the solicitation for
        bid/proposals for this project, it is understood and agreed that, if this certification is false,
        such false certification will constitute grounds for the State to reject the bid/proposal
        submitted by the Bidder/Offeror on this project, and terminate any contract awarded based
        on the bid/proposal.

 Experienced Computer Scientist and Former Maryland State Representative Barred From
                      Bidding On Web Development Contracts

        29.     Plaintiff Saqib Ali is a U.S. citizen and computer software engineer residing in North

Potomac, Maryland. Saqib Ali earned both a bachelor’s and a master’s degree in Computer Science

from the University of Maryland.

        30.     Over the last 20 years, Saqib Ali has worked for private companies in the web

development, telecommunications, defense contracting, and video game industries.

        31.     Saqib Ali has extensive software engineering experience in the private sector, including

experience designing, developing, testing, deploying and maintaining complex software systems for

government contracts for the US Department of Defense.

        32.     Saqib Ali was elected to and served as a member of the Maryland House of Delegates

from 2007 – 2011.

        33.     As a child, Saqib Ali’s parents educated him on the suffering of the Palestinian

population under Israeli occupation. As he watched television coverage of violence perpetuated by

Israeli soldiers against Palestinian teens, Saqib Ali resolved to support Palestinians’ human rights.

        34.     As an adult, Saqib Ali has dedicated himself to education and advocacy regarding the

plight of the Palestinian people. Saqib Ali works to enlist as many members of the public as possible

in joining him in non-violent opposition to Israel’s maltreatment of Palestinians.

        35.     Personally, Saqib Ali refuses to purchase Sabra hummus or SodaStream products,

which have ties to Israel and its occupation of Palestine. He also advocates for others to join the BDS

movement, and monitors current events in order to identify and promote specific BDS actions.
                                                    7
          Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 8 of 18



       36.       To that end, Saqib Ali has led public demonstrations, written op-eds, lobbied elected

officials, testified regarding the effects of proposed legislation, and actively engaged in Palestine-

related dialogue on social media.

       37.       In 2014, Saqib Ali organized “Freedom2Boycott in Maryland,” a coalition of statewide

grassroots activists opposed to Maryland’s legislative proposals targeting the BDS movement. The

Freedom2Boycott efforts mobilized support against, and ultimately helped defeat, Maryland’s anti-

BDS legislative proposals.

       38.       Following Governor Hogan’s implementation of Executive Order 01.01.2017.25,

Saqib Ali has tracked the proliferation of “No Boycott of Israel” clauses in Maryland bid solicitations

and contracts.

       39.       As an experienced software engineer, Saqib Ali also tracks Maryland bid solicitations

for software and web development services. Saqib Ali is experienced and qualified to perform the

requested software services. Saqib intends to submit bids for state contracts for which he is qualified.

       40.       For example, Maryland recently requested bids on two projects for which Saqib Ali is

generally qualified. The first, Bid Solicitation # MDD8031042042 from the Maryland Office of the

Chief Actuary, requests the creation of software to evaluate life insurance policies. The second, Bid

Solicitation # MDD2631042358 from the Maryland Department of Aging, requests support for a

software program related to administering Maryland’s Medicaid services. Saqib Ali possesses the

necessary skills to create or support both of these software services.

       41.       Nevertheless, Saqib Ali is barred from even submitting a bid on these, or any other

software engineering project, due to the bids’ inclusion of “No Boycott of Israel” certifications

required by Executive Order 01.01.2017.25. These and all other “No Boycott of Israel” boilerplate

certifications contained in solicitations by Maryland agencies appear at the instruction of the

Governor and Attorney General.

                                                   8
          Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 9 of 18



        42.     Saqib Ali cannot certify in good faith that he has not “refused to transact or terminated

business activities, or taken other actions intended to limit commercial relations, with a person or

entity on the basis of Israeli national origin, or residence or incorporation in Israel and its territories.”

Saqib Ali is thus barred from even submitting bids for any state contracts.

        43.     Saqib Ali seeks the right to submit bids for contracts with Maryland agencies, without

certifying that he does not boycott Israel. In order to remove the certification requirement, Saqib

seeks to invalidate Executive Order 01.01.2017.25 as inconsistent with the First Amendment.

                       FIRST CAUSE OF ACTION
  VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS TO THE U.S
                    CONSTITUTION (42 U.S.C. § 1983)

        44.     Plaintiff incorporates all of the above paragraphs as though fully set forth herein.

        45.     The First Amendment provides: “Congress shall make no law … abridging the

freedom of speech, or of the press.” U.S. CONST. Amend. I.

        46.     The First Amendment binds the State of Maryland pursuant to the incorporation

doctrine of the Fourteenth Amendment.

        47.     Political speech on issues of great national and international importance is central to

the purposes of the First Amendment. Speech and advocacy related to the Israel – Palestine conflict

is core political speech on a matter of public concern entitled to the highest levels of constitutional

protection.

        48.     Economic boycotts for the purposes of bringing about political change are entrenched

in American history, beginning with colonial boycotts on British tea. Later, the Civil Rights Movement

relied heavily on boycotts to combat racism and spur societal change. The Supreme Court has

recognized that non-violent boycotts intended to advance civil rights constitute “form[s] of speech or

conduct that [are] ordinarily entitled to protection under the First and Fourteenth Amendments.”

NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982).

                                                     9
          Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 10 of 18



        49.      The First Amendment protects the rights of speakers to call for and participate in

economic boycotts as a means of amplifying their message. Joining voices together to participate in

and call for political boycotts is protected association under the First Amendment.

        50.      Plaintiff has standing to challenge the inclusion of the discriminatory and

unconstitutional “No Boycott of Israel” terms in bid solicitations and contracts, which prevents him

from even submitting bids to provide software engineering services to the state. See, e.g., Northeastern

Florida Chapter of the Assoc. Gen’l Contractors of Amer. v. City of Jacksonville, 508 U.S. 656, 666 (1993).

        51.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts each constitute viewpoint discrimination, because they

only bar speech and expression against Israel, and not speech or expression in favor of Israel or against

Palestine.

        52.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts each constitute content-specific restrictions on speech,

because they single out boycotts of Israel for disfavored treatment.

        53.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts each constitute speaker-specific restrictions on speech,

because they single out government contractors who advocate for Palestine and against Israel as

specific speakers who warrant disfavored treatment.

        54.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts each constitute impermissible State attempts to impose

conditions on an independent contractor on a basis that infringes constitutionally protected freedom

of speech.

        55.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts constitute impermissible State attempts to impose an

                                                      10
          Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 11 of 18



ideological litmus test or compel speech related to government contractors’ political beliefs,

associations, and expressions.

        56.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts each impose a prior restraint on speech, by requiring

speakers to certify in advance that they do not and will not engage in a boycott of Israel.

        57.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts are each substantially overbroad.

        58.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts are each void for vagueness.

        59.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts operate to chill the exercise of constitutionally protected

speech and associations.

        60.      The Maryland Governor and Maryland Attorney General each lack a compelling or

legitimate governmental interest in the enforcement of Executive Order 01.01.2017.25 and the

mandated “No Boycott of Israel” certifications in Maryland bids and contracts.

        61.      Maryland contracts for software engineering services bear no relationship, rational or

otherwise, with the contractors’ advocacy for or participations in boycotts of Israel.

        62.      Enforcement of Executive Order 01.01.2017.25 and the mandated “No Boycott of

Israel” certifications in Maryland bids and contracts does not constitute the least-restrictive means of

fulfilling any state interest.

        63.      Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts are facially unconstitutional under the First Amendment

and cannot be enforced against anyone by the Maryland Attorney General.




                                                   11
            Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 12 of 18



        64.     Executive Order 01.01.2017.25 and the mandated “No Boycott of Israel”

certifications in Maryland bids and contracts, as implemented by Maryland executive agencies at the

direction of the Governor, is unconstitutional as applied to Plaintiff and his software engineering

services.

        65.     Absent an injunction, Plaintiff will suffer irreparable harm because he will be barred

by state law and contract from engaging in protected First Amendment speech and association on a

matter of public concern. Plaintiff will be chilled in his personal capacity to advocate for Palestinian

rights and submit bids and contract with the state on equal terms to those who do not boycott Israel.

        66.     If Defendants are not enjoined from enforcing Executive Order 01.01.2017.25 and

from including the “No Boycott of Israel” clause in state contracts, Plaintiff and all advocates for

Palestine will be effectively prohibited from entering into any agreement with the State of Maryland

unless they give up their constitutionally-protected views.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the Court enter the following relief:

        A.      Declare Executive Order 01.01.2017.25 unconstitutional and unenforceable;

        B.      Issue judgment in Plaintiff ’s favor and against Defendants on all causes of action

                alleged herein pursuant to 42 U.S.C. § 1983 and the First and Fourteenth Amendments

                to the U.S. Constitution;

        C.      Grant Plaintiff an injunction striking the “No Boycott of Israel” certification from

                any bid proposal he submits to a Maryland agency governed by Executive Order

                01.01.2017.25;

        D.      Enter an injunction against Defendants’ inclusion of “No Boycott of Israel”

                provisions in any state contract pursuant to Executive Order 01.01.2017.25;




                                                  12
         Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 13 of 18



       E.      Enter an injunction against Defendants’ continuing enforcement of Executive Order

               01.01.2017.25;

       F.      Declare void any “No Boycott of Israel” certification pursuant to Executive Order

               01.01.2017.25 that now exists in any and all contracts between Maryland public entities

               and private companies or persons.

       G.      Award Plaintiff his reasonable costs and attorney’s fees pursuant to 42 U.S.C. § 1988;

               and,

       H.      Grant such other and further relief as the Court may deem to be just and proper.

                                            JURY DEMAND

       NOW COME Plaintiff, by and through her undersigned counsel, and hereby demands trial by

jury of the above-referenced causes of actions.

Dated: January 9, 2018
                                              CAIR LEGAL DEFENSE FUND

                                              /s/ Lena F. Masri

                                               Lena F. Masri (D. Md. # 20251)
                                                   lmasri@cair.com
                                                Gadeir I. Abbas (D. Md. # 20257) *
                                                   gabbas@cair.com
                                                Carolyn M. Homer (D. Md. # 20409)
                                                   chomer@cair.com
                                                453 New Jersey Ave., SE
                                                Washington, DC 20003
                                                Phone: (202) 742-6420
                                                Fax: (202) 488-0833

                                              * Licensed in VA, not in D.C.
                                                Practice limited to federal matters




                                                  13
Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 14 of 18




                         EXHIBIT A
Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 15 of 18
Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 16 of 18
Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 17 of 18
Case 1:19-cv-00078-BPG Document 1 Filed 01/09/19 Page 18 of 18
